UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7709



RONALD CLIFFORD JOHNSON,

                                               Plaintiff - Appellant,


          versus


KIM MCBRIDE; LEON DUJOUN; CORRECTIONAL OFFICER
ALGER;    CORRECTIONAL     OFFICER     DUSING;
CORRECTIONAL OFFICER JONES,

                                             Defendants - Appellees,


          and


CLARKE-FAUQUIER-FREDERICK-WINCHESTER REGIONAL
ADULT DETENTION CENTER; RONALD WERDEBAUGH;
FRED D. HILDEBRAND; LARRY T. OMPS; NANCY
RHODES OMPS,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:04-cv-00050-gec)


Submitted: January 18, 2007                 Decided:   January 24, 2007


Before WILKINSON, TRAXLER, and GREGROY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald Clifford Johnson, Appellant Pro Se. Rosalie Pemberton
Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ronald Clifford Johnson appeals the district court’s

order entering judgment on the jury verdict and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.   Accordingly, we affirm the district

court’s order.   Johnson v. Clarke-Fauquier, No. 7:04-cv-00050-gec

(W.D. Va. Sept. 27, 2006).   We further deny Johnson’s motion for

the preparation of trial transcripts at government expense.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -